        Case 3:14-cv-02324-WHA Document 185 Filed 08/16/21 Page 1 of 6



 1 ALLEN RUBY (SBN 47109)
   allen@allenruby.com
 2 ALLEN RUBY, ATTORNEY AT LAW
   15559 Union Ave., #138
 3 Los Gatos, California 95032
   Telephone: (408) 888-7087
 4
   JACK P. DICANIO (SBN 138782)
 5 jack.dicanio@skadden.com
   SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
 6 525 University Avenue
   Palo Alto, CA 94301
 7 Telephone: (650) 470-4500
   Facsimile: (650) 470-4570
 8
   DANIEL L. NASH (pro hac vice)
 9 dnash@akingump.com
   AKIN GUMP STRAUSS HAUER & FELD LLP
10
   2001 K Street, N.W.
11 Washington, DC 20006
   Telephone: (202) 887-4000
12 Facsimile: (202) 887-4288

13 Attorneys for Defendant
   NATIONAL FOOTBALL LEAGUE
14

15                             UNITED STATES DISTRICT COURT
16                         NORTHERN DISTRICT OF CALIFORNIA
17                                  SAN FRANCISCO DIVISION
18

19 RICHARD DENT, et al.,                      Case No.: 3:14-CV-02324-WHA

20                    Plaintiffs,             DEFENDANT NATIONAL FOOTBALL
                                              LEAGUE’S OPPOSITION TO
21              v.                            PLAINTIFFS’ ADMINISTRATIVE
                                              MOTION TO AMEND THE SCHEDULING
22 NATIONAL FOOTBALL LEAGUE,                  ORDER

23                    Defendant.              Courtroom:         12 (19th floor)
                                              Judge:             Honorable William Alsup
24

25

26
27

28

     DEF.’S OPPOSITION TO ADMIN. MOTION                    CASE NO.: 3:14-CV-02324-WHA
         Case 3:14-cv-02324-WHA Document 185 Filed 08/16/21 Page 2 of 6



 1                                           INTRODUCTION
 2          Defendant National Football League (“the NFL”) opposes Plaintiffs’ administrative motion
 3 (“Motion”), which seeks to amend the Court’s February 19 Case Management Order (“Scheduling

 4 Order”) by extending all expert-related discovery deadlines by 45 days. Dkt. 184 at 1:8-9. Plaintiffs’

 5 procedurally improper Motion does not comply with the requirements of Civil Local Rule 6-3(a)

 6 and fails to demonstrate good cause under Federal Rule of Civil Procedure 16(b)(4) (“Rule

 7 16(b)(4)”). Plaintiffs’ motion should be denied for at least three reasons.1

 8          First, apart from the uncertainty of this Court’s ruling on Plaintiffs’ motion for class
 9 certification, Plaintiffs offer no explanation for their belated request, much less good cause or the
10 “substantial harm or prejudice” that would result from the denial of the Motion, as required by Civil

11 Local Rule 6-3(a)(3).

12          Second, Plaintiffs also failed to show that the existing expert discovery deadlines “cannot
13 reasonably be met despite the diligence of the party seeking the extension.” Johnson v. Mammoth

14 Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (discussing the standard for modification under

15 Rule 16(b)(4)). Plaintiffs have been well aware of the deadlines for expert discovery since February

16 19, 2021. Yet Plaintiffs provide no explanation as to why, in the intervening six months, Plaintiffs

17 could not have prepared their opening expert reports with reasonable diligence.

18          Third, Plaintiffs’ Motion erroneously claims that the requested extension would not “affect
19 any other dates in the case management order.” Dkt. 184 at 2:4-5. In fact, granting Plaintiffs’ request

20 would substantially compress the case schedule and unduly prejudice the NFL. The completion of

21 expert discovery is required to crystalize the scope of Plaintiffs’ claims and test the merits of

22 Plaintiffs’ causation theories (among others). Expert discovery must be completed on the existing

23

24   1
       As a threshold matter, Plaintiffs “erroneously styled this as an administrative motion [under Civil
25   Local Rule 7-11] for ‘miscellaneous administrative matters, not otherwise governed by a federal
     statute, Federal or local rule or standing order of the assigned judge.’” Raymat Materials, Inc. v. A
26   & C Catalysts, Inc., No. 13-cv-00567-WHA, 2014 WL 1647529, at *6 (N.D. Cal. Apr. 22, 2014).
     As this Court noted in Raymat, Civil Local Rule 7-11 is an inappropriate procedural mechanism
27   where a motion “seeks to modify the scheduling order . . . –relief governed by the federal rules.” Id.
     Instead, Plaintiffs’ motion to extend the expert discovery deadlines must (but does not) satisfy the
28   requirements of Civil Local Rule 6-3 (“Motion to Change Time”) and Rule 16(b)(4)’s good cause
     standard. See, e.g., Todd v. LaMarque, 2007 WL 2904000, at *1-2 (N.D. Cal. Oct. 4, 2007).
                                                         1
      DEF.’S OPPOSITION TO ADMIN. MOTION                                CASE NO.: 3:14-CV-02324-WHA
         Case 3:14-cv-02324-WHA Document 185 Filed 08/16/21 Page 3 of 6



 1 schedule if the NFL is to have any chance of meeting the current case deadlines, including filing a

 2 dispositive motion that will rely on expert discovery and preparing for a trial that is set to begin in a

 3 matter of months. If Plaintiffs’ request is granted, the summary judgment deadlines and trial date

 4 would have to be substantially altered.

 5          Because Plaintiffs have not demonstrated good cause to extend the deadlines relating to
 6 expert discovery, the NFL respectfully requests that Plaintiffs’ Motion be denied.

 7                                          LEGAL STANDARD
 8          Scheduling orders “may be modified only for good cause and with the judge’s consent.” Fed.
 9 R. Civ. P. 16(b)(4). Pretrial scheduling orders may be modified if the dates scheduled “cannot
10 reasonably be met” despite the moving party’s diligence. Johnson, 975 F.2d at 609. The focus of

11 the good cause inquiry is “on the moving party’s reasons for seeking modification. If the party was

12 not diligent, the inquiry should end,” and the motion to modify should not be granted. Id.

13          Civil Local Rule 6-3 also sets forth specific requirements for motions to change deadlines.
14 The moving party must file a motion, proposed order, and declaration that must, among other things:

15 (1) set forth “with particularity” the reasons for the enlargement of time; (2) identify “the substantial

16 harm or prejudice that would occur if the Court did not change the time”; and (3) describe “the effect

17 the requested time modification would have on the schedule for the case.” Civ. L.R. 6-3(a).

18                                              ARGUMENT
19 I.       Plaintiffs Fail to Demonstrate Good Cause Because They Do Not Make Any Showing
            of Substantial Harm or Prejudice
20

21          Contrary to the requirements of Civil Local Rule 6-3(a), Plaintiffs did not file a declaration
22 that sets forth “the substantial harm or prejudice” that Plaintiffs will suffer if the Court does not

23 extend the expert discovery deadlines. Civ. L.R. 6-3(a)(3). If the Court denies the Motion, Plaintiffs

24 will be required to serve their opening expert reports on August 20, 2021—a deadline Plaintiffs have

25 known about for almost six months. Plaintiffs have not provided any reason why a deadline that has

26 been known for half a year could substantially harm or prejudice them.
27          Instead, in their Motion (and not in a sworn declaration, as Civil Local Rule 6-3(a) requires),
28 Plaintiffs simply state that “Plaintiffs anticipate the Court’s decision on their class certification
                                                       2
     DEF.’S OPPOSITION TO ADMIN. MOTION                                CASE NO.: 3:14-CV-02324-WHA
         Case 3:14-cv-02324-WHA Document 185 Filed 08/16/21 Page 4 of 6



 1 motion could have an impact on their expert reports.” Dkt. 184 at 1:25-26. In other words, Plaintiffs

 2 should not be required to follow the Scheduling Order and serve expert reports in a timely manner

 3 because their motion for class certification could be denied.

 4          To the extent Plaintiffs’ request is merely an effort to avoid litigation costs, courts in this
 5 district are consistently clear that merely incurring litigation expenses while a motion is pending is

 6 insufficient to establish “substantial harm” under Civil Local Rule 6-3. See Esguerra-Aguilar, Inc.

 7 v. Shapes Franchising, 2020 WL 8991731 (N.D. Cal. May 2020) (denying motion to extend case

 8 deadlines pending resolution of a motion to stay because the movant’s “identification of substantial

 9 harm [was] generic and unpersuasive” and because “incur[ring] costs litigating the case” was “run
10 of the mill”); Guifu Li v. A Perfect Franchise, Inc., 2011 WL 2293221, at *4 (N.D. Cal. June 8, 2011)

11 (collecting cases and stating “[]many courts [...] have concluded that incurring litigation expenses

12 does not amount to an irreparable harm.”).

13          In any event, Plaintiffs never actually explain what the substantial harm or prejudice of a
14 denial would be, and this “Court should not have to guess or read between the lines of Plaintiffs’”

15 skeletal Motion and declaration “to suss out the prejudice they might suffer.” Wilson v. Frito-Lay

16 North America, Inc., 2015 WL 846546, at *2 (N.D. Cal. Feb. 25, 2015). Plaintiffs were required to

17 identify substantial harm or prejudice pursuant to Civil Local Rule 6-3(a) but failed to do so. Their

18 motion should be denied. See Tri-Valley CARES v. U.S. Dept. of Energy, 671 F.3d 1113, 1131 (9th

19 Cir. 2012) (“Denial of a motion as the result of a failure to comply with local rules is well within a

20 district court’s discretion.”).

21 II.      There is No Good Cause Because Plaintiffs Have Shown Idleness, Not Diligence

22          Plaintiffs additionally fail to demonstrate good cause because they have not explained why

23 the expert deadlines cannot be met “[d]espite the diligence of the party seeking the extension.”

24 Johnson, 975 F.2d at 609.

25          The facts of this case are similar to those in Todd v. LaMarque, 2007 WL 2904000, at *1-2,

26 where the court denied a party’s motion to extend the expert discovery deadline because: (1) the
27 movant had known for years that expert analysis was required but failed to pursue expert discovery

28 until three weeks before the deadline; (2) the movant’s “stated reasons for the need for an extension
                                                      3
     DEF.’S OPPOSITION TO ADMIN. MOTION                               CASE NO.: 3:14-CV-02324-WHA
            Case 3:14-cv-02324-WHA Document 185 Filed 08/16/21 Page 5 of 6



 1 [were] not entirely persuasive” because the movant’s excuses “did not impact the [movant’s] ability

 2 to secure . . . experts”; and (3) the court had “emphasized to the parties that given the length of time

 3 this action has been pending, it was important to exercise diligence to keep this matter moving.” Id.

 4            Here, Plaintiffs have known of the need for class-wide expert discovery since filing their
 5 putative class action in 2014. And Plaintiffs have known of the deadlines for expert discovery since

 6 February 19, 2021—nearly six months ago. Despite this, Plaintiffs belatedly served their list of

 7 issues on which Plaintiffs will offer any expert testimony, and, after realizing their first missed

 8 deadline, asked the NFL to push back all expert deadlines by 45 days. Declaration of Jack P. DiCanio

 9 (filed herewith) ¶¶ 5-6. But Plaintiffs never provided the NFL with any persuasive reasons for
10 seeking modification. Id.; Johnson, 975 F.2d at 609. There is simply no reason Plaintiffs cannot

11 meet the Court-ordered deadlines for expert discovery.

12
     III.     Granting Plaintiffs’ Motion Would Substantially Disrupt the Case Schedule and
13            Prejudice the NFL

14            Finally, Plaintiffs’ Motion violates Civil Local Rule 6-3(a)(6) because it does not accurately
15 “[d]escribe[] the effect the requested time modification would have on the schedule for the case.”

16 Civ. L.R. 6-3(a)(6). Plaintiffs erroneously claim that the requested extension would not “affect any

17 other dates in the case management order,” including the trial date. Dkt. 184 at 1:9-10, 2:4-5. In

18 fact, granting Plaintiffs’ request would substantially compress the case schedule and unduly

19 prejudice the NFL.2 DiCanio Decl. ¶¶ 7-8. Plaintiffs’ proposed extension would result in expert

20 discovery only beginning (with opening reports) on October 4, 2021, which is only three days before

21 the last day to file dispositive motions. Expert discovery must be completed well in advance of the

22 dispositive motion deadline so that the scope of Plaintiffs’ claims is known and so that expert

23 discovery can be taken on critical summary judgment issues, like causation. Moreover, if summary

24
     2
     In similar settings, courts in this district have acknowledged the type of prejudice the NFL would
25 undoubtedly suffer and denied similar requests to extend expert discovery deadlines. See, e.g., Todd
   v. LaMarque, 2007 WL 2904000, at *1-2 (denying a party’s motion to extend the expert discovery
26 deadline where the party opposing the motion argued that the requested extension was prejudicial
27 because it would have reduced the time for anticipated summary judgment briefing and post-
   discovery trial preparation).
28
                                                        4
         DEF.’S OPPOSITION TO ADMIN. MOTION                            CASE NO.: 3:14-CV-02324-WHA
         Case 3:14-cv-02324-WHA Document 185 Filed 08/16/21 Page 6 of 6



 1 judgment deadlines were pushed back to accommodate Plaintiffs’ belated request for 45 extra days

 2 for expert discovery, then post-summary judgment preparation for the April 2022 trial would be

 3 unduly compressed. In order to avoid throwing the Scheduling Order into upheaval, expert discovery

 4 must be completed on the existing schedule if the parties are to have any chance of meeting the

 5 current case deadlines.

 6                                            CONCLUSION
 7         The NFL respectfully requests that the Motion be denied. If Plaintiffs’ Motion is granted,
 8 the NFL requests that the trial date and the interim dates (including the dispositive motion filing and

 9 hearing deadlines) be adjusted appropriately.
10

11 DATED: August 16, 2021                     Respectfully submitted,

12                                            SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

13                                            By:         /s/ Jack P. DiCanio
                                              JACK P. DICANIO (SBN 138782)
14                                            SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                              525 University Avenue
15                                            Palo Alto, CA 94301
                                              Telephone: (650) 470-4500
16                                            Facsimile: (650) 470-4570
                                              jack.dicanio@skadden.com
17
                                              ALLEN RUBY (SBN 47109)
18                                            ALLEN RUBY, ATTORNEY AT LAW
                                              15559 Union Ave. #138
19                                            Los Gatos, California 95032
                                              Telephone: (408) 888-7087
20                                            allen@allenruby.com

21                                            DANIEL L. NASH (pro hac vice)
                                              AKIN GUMP STRAUSS HAUER & FELD LLP
22                                            2001 K Street, N.W.
23                                            Washington, D.C. 20006
                                              Telephone: (202) 887-4000
24                                            Facsimile: (202) 887-4288
                                              dnash@akingump.com
25
                                              Attorneys for Defendant
26                                            NATIONAL FOOTBALL LEAGUE
27

28
                                                      5
     DEF.’S OPPOSITION TO ADMIN. MOTION                              CASE NO.: 3:14-CV-02324-WHA
